Filed 11/1/13 In re C.D. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re C.D., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F067075

         Plaintiff and Respondent,                                       (Tulare Super. Ct. No. JJD066158)

                   v.
                                                                                         OPINION
C.D.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Erik R. Beauchamp, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


*        Before Levy, Acting P.J., Franson, J. and Peña, J.
                                          -ooOoo-
                                    INTRODUCTION
       Appellant C.D., a minor, was declared a ward of the juvenile court (Welf. & Inst.
Code, § 602) based on his admission of two misdemeanor counts. On appeal, his
appellate counsel has filed a brief which summarizes the facts with citations to the record,
raises no issues, and asks this court to independently review the record. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
Probation
       On June 27, 2012, appellant was adjudged a ward of the juvenile court and placed
on formal probation in Tulare County based on his admission to committing two counts
of misdemeanor vandalism (Pen. Code, § 594, subd. (a)), and one count of misdemeanor
criminal threats (Pen. Code, § 422).
       The court ordered appellant to attend counseling for anger management, and drug
and alcohol problems. He was also ordered to attend individual, group, and family
counseling; abstain from the use of marijuana, alcohol, and controlled substances; abide
by a 9:00 p.m. curfew; pay restitution fines and fees; complete 40 hours of community
service; attend school regularly; and abide by his parents’ directives.
Theft of camera and equipment
       On September 11, 2012, appellant’s mother reported to the Porterville Police
Department that she suspected appellant had stolen a Nikon digital SLR camera and two
camera lenses from her several days earlier. According to appellant’s mother, appellant
said he took the items to settle a $200 debt, and he could recover the camera if she gave
him $100. Appellant’s mother gave him the money, but appellant left the house and she
had not seen him since September 6, 2012.




                                             2.
        Appellant’s mother told his probation officer that appellant said he took the
property to pay his drug dealer. She said appellant was out of control and she was afraid
he would assault her or someone in their family.
        On February 9, 2013, police officers took appellant into custody on an active
warrant. Appellant said his mother and stepfather kicked him out of the house, and he
did not voluntarily leave. Appellant said he stole his mother’s camera to make her upset,
and he later sold it so he could get some money to survive. Appellant admitted he had
been using drugs again, and he failed to take his prescribed medication for his mental
health issues. Appellant said he was not physically or mentally stable, he had serious
mental health problems, and he had previously attempted suicide.
Instant petition
        On October 5, 2012, a juvenile petition was filed in the Superior Court of Tulare
County which alleged that appellant committed count I, felony grand theft of personal
property (Pen. Code, § 487, subd. (a)); and count II, misdemeanor false pretenses (Pen.
Code, § 532, subd. (a)).
        A notice of probation violation was also filed based on appellant’s conduct of
absconding from his residence; his failure to enroll in mental health treatment, anger
management, and individual and family counseling; abstain from the use of drugs;
complete 40 hours of community service; attend school on a regular basis; abide by the
set curfew; abide by his parents’ directives, and make any payments toward restitution
fees.
Appellant’s admissions and the dispositional order
        On March 1, 2013, appellant admitted the new violations, and the court reduced
the grand theft charge to a misdemeanor. Appellant also admitted the probation violation
allegations.
        On March 21, 2013, the court conducted the disposition hearing and adjudged
appellant a ward of the court. The probation officer recommended appellant’s placement

                                             3.
with his mother, instead of a custodial situation, to receive services for substance abuse,
family dysfunction, and mental health issues. The court disagreed because appellant
failed to deal with these issues when he was previously placed at home.
       The court ordered appellant to the short term program at Tulare County’s Youth
Treatment Center Unit, under the probation department’s supervision, for 90 to 180 days,
so he could receive psychiatric treatment and medication in a custodial environment.
After completing the custodial program, appellant would be placed on probation subject
to specific terms and conditions, including attendance of an after-care program to help
him readjust to life at home. The maximum term of confinement was two years four
months.
       On April 8, 2013, appellant filed a timely notice of appeal.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on July 31, 2013, we invited
defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             4.